DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1. Amendments filed 7/18/2022 have been entered, wherein claims 1-5, 8-17 and 20-23 are pending. Accordingly, claims 1-5, 8-17 and 20-23 have been examined herein. 
Election/Restrictions
2. Applicant’s traversal to the restriction requirement is found convincing. Accordingly, claims 1-5, 8-17 and 20-23 have been examined herein. 
Priority
3. Currently, the instant application claims priority to two separate provisional documents. However, support for a “vice” is not found in the provisional documents. Additionally, support for “moving the grind wheels into contact with the blade; and advancing the grind wheels longitudinally along the blade from adjacent the vice towards a tip of the blade with the grind wheels in contact with the blade; determine, using the sharpness sensor, the sharpness level of the edge after the first sharpening pass” as recited in claim 1 (and the similar language from claim 11) is not found in the provisional documents. Accordingly, claims 1-5, 8-17 and 20-23 have been examined herein with an effective filing date of 1/29/2020. See the below pertinent art section for further details. 
Information Disclosure Statement
4. The information disclosure statements (IDS) submitted on 7/15/2020 and 7/29/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
5. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s).  
Claim 2, “further including a grind head such that the grind wheels, the scanner, and the sharpness sensor are disposed in the grind head”. 
Claim 10, “further including a plurality of grind wheels having a plurality of abrasives…”. The specification provides support for multiple grind heads having different types of abrasive. However, multiple grind heads are not depicted in the figures. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6. Claims 10 and 21 are objected to because of the following informalities: 
Claim 10, the claim language recites “further including a plurality of grind wheels having a plurality of abrasives”. However, a pair of grinding wheels was already introduced in claim 1. It is not precisely clear if the new recitation of “a plurality of grind wheels” includes the original pair of grind wheels. Reference the claim language of claim 15, wherein the language of claim 15 clearly conveys a similar concept. 
Claim 21, “wherein the scanner determines a profile of an edge of a blade by means of an optical sensor” should read “wherein the scanner determines [[a]] the profile of [[an]] the edge of [[a]] the blade by means of an optical sensor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “such that an axis of the grind wheels is substantially parallel”. However, the term “substantially” is a relative term. It is not precisely clear what qualifies as “substantially parallel”. Therefore, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. 
Claim Rejections - 35 USC § 103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 11, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB 20180236623), hereinafter Robinson, in view of Tsukanov et al. (US PGPUB 20200361049), hereinafter Tsukanov, and further in view of Chan et al. (US PGPUB 20180028898), hereinafter Chan.
Regarding claim 1, Robinson teaches an automatic knife sharpening machine (fig. 1), comprising: 
a vice configured to grip a blade of a knife (fig. 2, the gripper head 32 is being interpreted as a vice. The gripper head indirectly grips a blade of a knife. Additionally, the gripper head is capable of gripping a blade of a knife [0020]); 
a pair of grind wheels configured to grind material from the blade (fig. 5, grinding wheels 42a and 42b [0025]); 
a scanner configured to determine a profile of an edge of the blade (fig. 1a, the array of proximity sensors are being interpreted as the scanner. Additionally, the proximity sensors are configured to acquire an initial shape determination of the tool (rough scan shape) [0020]. Therefore, the proximity sensors are configured to determine a profile of an edge of the blade); 
a sharpness sensor configured to determine a sharpness level of the edge (fig. 1a, the 3-D scanner 22 is being interpreted as the sharpness sensor. Additionally, the 3-D scanner performs a three dimensional scan of the tool (fine scan grind profile). Using the data from this scan, concerning the shape of the knife edges, the control system first determines whether hollow grinding is needed (paragraphs 0022-0023). Robinson may not explicitly teach the 3-D scanner is configured to determine a sharpness level of the edge. However, Tsukanov teaches a system for blade sharpening and contactless blade sharpness detection. Specifically, Tsukanov teaches the sharpness of the blade is defined by the radius of the cutting edge and that a larger radius corresponds to a duller blade (paragraph 0061, figs. 19-21). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Robinson’s teaching of acquiring a three dimensional scan of the tool concerning the shape of the knife edges teaches determining a sharpness level of the edge. Doing so would allow the device to function as intended and continue to perform as a sharpening system.); and 
a controller (Robinson teaches a controller [0027]) configured to: 
perform a first sharpening pass on the knife by: 
moving the grind wheels into contact with the blade [0025]; and 
advancing the grind wheels longitudinally along the blade from adjacent the vice towards a tip of the blade with the grind wheels in contact with the blade (Robinson teaches this control method is applied through a preset number of grinding passes from tip to heel and back to tip at a set velocity [0026]. Therefore, Robinson teaches advancing the grind wheel longitudinally along the blade from adjacent the vice towards a tip of the blade with the grind wheels in contact with the blade).
	Additionally, Robinson teaches comparing the measurements of the blade to a preset threshold [0024]. 
Robinson in view of Tsukanov may not explicitly teach determine, using the sharpness sensor, the sharpness level of the edge after the first sharpening pass; and when the determined sharpness level is less than a threshold sharpness level, perform at least one second sharpening pass on the knife.  
However, Chan teaches a method of measuring and grinding a blade, wherein after the grinding steps, the blade is measured to verify proper sharpening. When the measurements of the blades are not within a determined sharpness level or “within specs”, the scanning process and grinding process is repeated (fig. 13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson in view of Tsukanov to incorporate the teachings of Chan to provide a measuring and verification step after the grinding process and if the measurements are not within a predetermined sharpness level, the scanning and grinding process is repeated. Doing so would ensure the blade is within spec before ending the grinding process which ensures the blade is at the desired sharpness level. Additionally, incorporating a verification step can save time by reducing the amount of future rework. 
Regarding claim 3, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 1. Additionally, Robinson in view of Tsukanov and further in view of Chan teaches wherein the controller is further configured to pitch the grind wheels relative to the vice such that an axis of the grind wheels is substantially parallel to local tangents along the profile during the first and the second sharpening passes (Robinson, as modified, teaches the contacting point along the edge profile is always tangent to the grinding surface (fig. 5, paragraph 0026). The claim language does not particularly define “an axis”. Therefore, Robinson, as modified, teaches wherein the controller is further configured to pitch the grind wheel relative to the vice such that an axis of the grind wheels is substantially parallel to local tangents along the profile during the first and second sharpening passes).  
Regarding claim 4, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 1. Additionally, Robinson in view of Tsukanov and further in view of Chan teaches wherein the sharpness sensor includes: 
a light source configured to direct light on the edge of the blade; and a receiver configured to detect the light reflected by the edge (Robinson, as modified, may not explicitly teach a light source and a receiver. However, Tsukanov teaches the sharpness sensor includes an optical inspection unit 26 which emits light on the edge of the blade and the reflected light is acquired by the light acquiring aperture 70 of the optical sharpness sensor 26 [0062]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson’s sensor to function similarly to Tsukanov’s optical sharpness sensor. Doing so would allow the device to detect the sharpness of the edge of the blade and continue to function as intended).  
Regarding claim 5, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 4. Additionally, Robinson in view of Tsukanov and further in view of Chan teaches wherein the controller is configured to determine the sharpness level of the edge based on at least one of an intensity, a power level, or a wavelength of the reflected light (Robinson’s sharpness sensor was modified to function similarly to Tsukanov’s sharpness sensor. Tsukanov teaches the sharpness level of the edge is based on an intensity of the reflected light [0063]).
 Regarding claim 11, Robinson teaches a method of automatically sharpening a knife, comprising: 
clamping a blade of the knife in a vice (fig. 2, the gripper head 32 is being interpreted as a vice. The gripper head indirectly clamps a blade of the knife[0020]); 
scanning the blade using a scanner (fig. 1a, the array of proximity sensors are being interpreted as the scanner. Additionally, the proximity sensors are configured to acquire an initial shape determination of the tool (rough scan shape) [0020]. Therefore, the proximity sensors are configured to determine a profile of an edge of the blade); 
determining, using a controller, an initial blade profile based on signals received from the scanner (fig. 1a, the array of proximity sensors are being interpreted as the scanner. Additionally, the proximity sensors are configured to acquire an initial shape determination of the tool (rough scan shape) [0020]. Therefore, the proximity sensors are configured to determine a profile of an edge of the blade. Additionally, Robinson teaches a control system 38); 
performing a first sharpening pass on the knife by: 
engaging a pair of grind wheels disposed on either side of the blade with the blade [0025] (fig. 5a); and 
advancing the grind wheels along a longitudinal direction of the blade from adjacent the vice to adjacent a tip of the blade with the grind wheels in contact with the blade (Robinson teaches this control method is applied through a preset number of grinding passes from tip to heel and back to tip at a set velocity [0026]. Therefore, Robinson teaches advancing the grind wheel longitudinally along the blade from adjacent the vice towards a tip of the blade with the grind wheels in contact with the blade). 
	Additionally, Robinson teaches a 3-D scanner 22, which is being interpreted as a sharpness sensor. Additionally, the 3-D scanner performs a three dimensional scan of the tool (fine scan grind profile). Using the data from this scan, concerning the shape of the knife edges, the control system first determines whether hollow grinding is needed (paragraphs 0022-0023). Robinson may not explicitly teach the 3-D scanner is configured to determine a sharpness level of the edge. However, Tsukanov teaches a system for blade sharpening and contactless blade sharpness detection. Specifically, Tsukanov teaches the sharpness of the blade is defined by the radius of the cutting edge and that a larger radius corresponds to a duller blade (paragraph 0061, figs. 19-21). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Robinson’s teaching of acquiring a three dimensional scan of the tool concerning the shape of the knife edges teaches determining a sharpness level of the edge. Doing so would allow the device to function as intended and continue to perform as a sharpening system. Robinson also teaches comparing the measurements of the blade to a preset threshold [0024]).
	Robinson in view of Tsukanov may not explicitly teach determining, using a sharpness sensor, a sharpness level of an edge of the blade after performing the first sharpening pass; and -4-Application No.: 16/775,551 Attorney Docket No.: 06047.0213-00000 when the determined sharpness level is less than a threshold sharpness level, performing at least one second sharpening pass on the knife.  
However, Chan teaches a method of measuring and grinding a blade, wherein after the grinding steps, the blade is measured to verify proper sharpening. When the measurements of the blades are not within a determined sharpness level or “within specs”, the scanning process and grinding process is repeated (fig. 13). When the measurements of the blades are within a determined sharpness level or “within specs”, the scanning process and grinding process is ended (fig. 13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson in view of Tsukanov to incorporate the teachings of Chan to provide a measuring and verification step after the grinding process and if the measurements are not within a predetermined sharpness level, the scanning and grinding process is repeated. If the measurements are within a predetermined sharpness level, the scanning and grinding process is ended. Doing so would ensure the blade is within spec before ending the grinding process which ensures the blade is at the desired sharpness level. Additionally, incorporating a verification step can save time by reducing the amount of future rework. 
Regarding claim 17, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 11. Additionally, Robinson in view of Tsukanov and further in view of Chan teaches wherein determining the sharpness level includes: 
directing a light from a light source on the edge of the blade; detecting, using a receiver, the light reflected by the edge (Robinson, as modified, may not explicitly teach a light source and a receiver. However, Tsukanov teaches the sharpness sensor includes an optical inspection unit 26 which emits light on the edge of the blade and the reflected light is acquired by the light acquiring aperture 70 of the optical sharpness sensor 26 [0062]. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson’s sensor to function similarly to Tsukanov’s optical sharpness sensor. Doing so would allow the device to detect the sharpness of the edge of the blade and continue to function as intended); and 
determining the sharpness level based on at least one of an intensity, a power level, or a wavelength of the reflected light (Robinson’s sharpness sensor was modified to function similarly to Tsukanov’s sharpness sensor. Tsukanov teaches the sharpness level of the edge is based on an intensity of the reflected light [0063]).  
Regarding claim 20, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 11. Additionally, Robinson in view of Tsukanov and further in view of Chan teaches wherein the sharpness level is a first sharpness level, and the method further includes: 
determining a second sharpness level of the edge after performing the at least one second sharpening pass (Robinson, as modified, teaches a measuring and verification step after the grinding step.); and 
halting sharpening operations when the second sharpness level is greater than the threshold sharpness level (Robinson, as modified, teaches if the measurements are within a predetermined sharpness level, the scanning and grinding process is ended.).  
Claims 2 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB 20180236623), hereinafter Robinson, in view of Tsukanov et al. (US PGPUB 20200361049), hereinafter Tsukanov, and further in view of Chan et al. (US PGPUB 20180028898), hereinafter Chan, and yet further in view of Kolchin (US Patent 8915766).
Regarding claim 2, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 1. Robinson in view of Tsukanov and further in view of Chan may not explicitly teach further including a grind head such that the grind wheels, the scanner, and the sharpness sensor are disposed in the grind head.  
However, Kolchin teaches an automatic knife sharpener wherein the grinding head includes two grinding wheels and an edge sensor 203 (fig. 2A). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson in view of Tsukanov and further in view of Chan to incorporate the teachings of Kolchin to provide a grind head such that the grind wheels, the scanner and the sharpness sensor are disposed in the grind head. Doing so would allow for a compact design. Additionally, when there is a suspected hardware issue, the entire grind head can be replaced with an equivalent grind head and the malfunctioning grind head can be inspected offline, allowing the grinding process to continue. This would decrease downtime of the machine. 
Regarding claim 21, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 1. Robinson in view of Tsukanov and further in view of Chan may not explicitly teach wherein the scanner determines a profile of an edge of a blade by means of an optical sensor.  
However, Kolchin teaches an automatic knife sharpener wherein an edge sensor 203, which is configured to detect the edge of the knife so that the computing device 207 can determine the location of at least one point that is on the edge of the knife (col. 8, lines 50-54). Additionally, Kolchin teaches the edge sensor includes a camera and a light source (col. 9, lines 1-3). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson in view of Tsukanov and further in view of Chan to incorporate the teachings of Kolchin to provide wherein the scanner is an optical sensor, wherein the scanner includes a camera and a light source. Doing so would have been a simple substitution of one known sensor type for another known sensor type to achieve the predictable results of capturing data from the knife blade so the profile of the edge of the blade can be determined. Additionally, doing so would allow the device to continue to function as intended. 
Regarding claim 22, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 21. Robinson in view of Tsukanov and further in view of Chan and yet further in view of Kolchin teaches wherein the optical sensor is a camera (Robinson, as modified, teaches the optical sensor is a camera).  
Regarding claim 23, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 1. Robinson in view of Tsukanov and further in view of Chan may not explicitly teach further including a vacuum system fluidly coupled to the volume of air surrounding the locations where grinding occurs.
However, Kolchin teaches an automatic knife sharpener wherein the automatic knife sharpener includes a vacuum to clean up filings from the sharpening process (col. 13, line 36). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson in view of Tsukanov and further in view of Chan to incorporate the teachings of Kolchin to provide a vacuum system fluidly coupled to the volume of air surrounding the locations where grinding occurs. Doing so would allow the vacuum to clean up filings from the sharpening process, which promotes cleanliness and prevents the buildup of debris. 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB 20180236623), hereinafter Robinson, in view of Tsukanov et al. (US PGPUB 20200361049), hereinafter Tsukanov, and further in view of Chan et al. (US PGPUB 20180028898), hereinafter Chan, and yet further in view of Vogel et al. (US PGPUB 20170087690), hereinafter Vogel.
Regarding claim 8, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 1. Additionally, Robinson in view of Tsukanov and further in view of Chan teaches if the thickness of the tool near the edge is larger than a preset threshold and a hollow grinding machine is installed, then the robot will proceed to hollow grind the cutting tool followed by honing the tool of the honer grinding machine. If the thickness is less than the threshold, then the robot will proceed directly to the honer machine [Robinson, paragraph 0024]. Overall, Robinson teaches using the thickness of the blade during the processing. However, Robinson may not explicitly teach a sensor configured to detect the thickness of the blade. Specifically, Robinson, as modified, may not teach further including a profile sensor configured to determine a thickness of the blade.  
However, Vogel teaches a system and method for conditioning blades, wherein the system includes a first measurement device which measures various characteristics of the blade, including the thickness of the blade [0010]. 
It would have been obvious to  a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson, as modified, to incorporate the teachings of Vogel to provide a sensor configured to determine a thickness of the blade. Doing so would allow Robinson to collect data related to the thickness of the blade in order to compare the data to the threshold value. Additionally, doing so would allow the device to function as intended. 
Regarding claim 10, Robinson in view of Tsukanov and further in view of Chan and yet further in view of Vogel teaches the claimed invention as rejected above in claim 8. Additionally, Robinson, as modified, teaches further including a plurality of grind wheels having a plurality of abrasives (Robinson teaches the system includes a hollow grinding machine 16a and a honer grinding machine 16b [0024]), and the controller is configured to: 
select a type of abrasive from the plurality of abrasives based at least on the sharpness level of the edge of the blade and the thickness of the blade (Robinson teaches if the thickness of the tool near the edge is larger than a preset threshold and a hollow grinding machine is installed, then the robot will proceed to hollow grind the cutting tool followed by honing the tool on the honer grinding machine. If the thickness is less than the threshold, then the robot will proceed directly to the honer machine [0024]. Robinson also teaches the honer machine 16b includes a pair of grind wheels (fig. 9a). Robinson may not explicitly teach that the hollow grinding machine has a pair of grind wheels. However, it would have been obvious to configure the hollow grinding machine in a similar fashion (having a pair of grinding wheels), wherein the hollow grinding wheels are configured to conduct hollow grinding instead of honing. Doing so would allow the device to conduct hollow grinding as intended. Robinson, as modified, teaches after collecting data relating to the shape of the edge of the blade (sharpness level) and the thickness of the blade, a decision is made to send the blade to either the hollow grinding machine or the honer grinding machine); 
select the pair of grind wheels having the selected type of abrasive (either the hollow grinding machine or the honer grinding machine is selected); and 
perform at least one of the first sharpening pass or the at least one second sharpening pass using the selected pair of grind wheels (The knife is subjected to grinding by either the hollow grinding machine and the honer grinding machine, or just the honer grinding machine).  
Claims 9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB 20180236623), hereinafter Robinson, in view of Tsukanov et al. (US PGPUB 20200361049), hereinafter Tsukanov, and further in view of Chan et al. (US PGPUB 20180028898), hereinafter Chan, and yet further in view of Vogel et al. (US PGPUB 20170087690), hereinafter Vogel, and Li et al. (CN 110524322), hereinafter Li.
Regarding claim 9, Robinson in view of Tsukanov and further in view of Chan and yet further in view of Vogel teaches the claimed invention as rejected above in claim 8. Additionally, Robinson, as modified, teaches the grinding stones are movable with respect to each other. Robinson teaches the grinding stones are adjusted during the dressing process [0030]. 
Robinson, as modified, may not explicitly teach wherein the controller is further configured to adjust a distance between the grind wheels based on the determined thickness.  
However, Li teaches a grinding machine having an upper grinding wheel 601 and a lower grinding wheel 602 for grinding a knife (fig. 2). Additionally, Li teaches the shrinking device that makes the upper and lower wheels close to each other, resulting in the gap between the upper and lower wheels can be automatically adjusted according to the thickness of the cutting edge of the tool, to adapt to which different tools, so that the sharpener can be applied to most household knives (page two of the attached translation, third paragraph from bottom). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson, as modified, to incorporate the teachings of Li to provide wherein the controller is further configured to adjust a distance between the grind wheels based on the determined thickness. Specifically, it would have been obvious to adjust the distance between the grind wheel based on the previously collected thickness of the blade. Doing so would allow the grinding device to be adaptable to knives of different thicknesses, so that the sharpener can be applied to most household knives. 
Regarding claim 12, Robinson in view of Tsukanov and further in view of Chan teaches the claimed invention as rejected above in claim 11. Additionally, Robinson in view of Tsukanov and further in view of Chan teaches if the thickness of the tool near the edge is larger than a preset threshold and a hollow grinding machine is installed, then the robot will proceed to hollow grind the cutting tool followed by honing the tool of the honer grinding machine. If the thickness is less than the threshold, then the robot will proceed directly to the honer machine [Robinson, paragraph 0024]. Overall, Robinson teaches using the thickness of the blade during the processing. However, Robinson may not explicitly teach a sensor configured to detect the thickness of the blade. Specifically, Robinson, as modified, may not teach determining using a profile sensor a thickness of the blade.  
However, Vogel teaches a system and method for conditioning blades, wherein the system includes a first measurement device which measures various characteristics of the blade, including the thickness of the blade [0010]. 
It would have been obvious to  a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Robinson, as modified, to incorporate the teachings of Vogel to provide a sensor configured to determine a thickness of the blade. Doing so would allow Robinson to collect data related to the thickness of the blade in order to compare the data to the threshold value. Additionally, doing so would allow the device to function as intended. 
Additionally, Robinson, as modified, teaches the grinding stones are movable with respect to each other. Robinson teaches the grinding stones are adjusted during the dressing process [0030]. 
Robinson, as modified, may not explicitly teach adjusting a distance between the grind wheels based on the determined thickness.  
However, Li teaches a grinding machine having an upper grinding wheel 601 and a lower grinding wheel 602 for grinding a knife (fig. 2). Additionally, Li teaches the shrinking device that makes the upper and lower wheels close to each other, resulting in the gap between the upper and lower wheels can be automatically adjusted according to the thickness of the cutting edge of the tool, to adapt to which different tools, so that the sharpener can be applied to most household knives (page two of the attached translation, third paragraph from bottom). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson, as modified, to incorporate the teachings of Li to provide wherein the controller is further configured to adjust a distance between the grind wheels based on the determined thickness. Specifically, it would have been obvious to adjust the distance between the grind wheel based on the previously collected thickness of the blade. Doing so would allow the grinding device to be adaptable to knives of different thicknesses, so that the sharpener can be applied to most household knives. 
Regarding claim 13, Robinson, as modified, teaches the claimed invention as rejected above in claim 12. Additionally, Robinson, as modified, teaches further including a plurality of grind wheels having a plurality of abrasives (Robinson teaches the system includes a hollow grinding machine 16a and a honer grinding machine 16b [0024]), and the controller is configured to: 
select a type of abrasive from the plurality of abrasives based at least on the sharpness level of the edge of the blade and the thickness of the blade (Robinson teaches if the thickness of the tool near the edge is larger than a preset threshold and a hollow grinding machine is installed, then the robot will proceed to hollow grind the cutting tool followed by honing the tool on the honer grinding machine. If the thickness is less than the threshold, then the robot will proceed directly to the honer machine [0024]. Robinson also teaches the honer machine 16b includes a pair of grind wheels (fig. 9a). Robinson may not explicitly teach that the hollow grinding machine has a pair of grind wheels. However, it would have been obvious to configure the hollow grinding machine in a similar fashion (having a pair of grinding wheels), wherein the hollow grinding wheels are configured to conduct hollow grinding instead of honing. Doing so would allow the device to conduct hollow grinding as intended. Robinson, as modified, teaches after collecting data relating to the shape of the edge of the blade (sharpness level) and the thickness of the blade, a decision is made to send the blade to either the hollow grinding machine or the honer grinding machine). 
Additionally, Robinson teaches determining an initial sharpness level of the edge before performing the first sharpening pass (Robinson, as modified, teaches determining an initial sharpness level of the edge before performing the first sharpening pass); 
selecting grind parameters based on at least one of the initial sharpness level, the initial blade profile, or the thickness of the blade (Robinson, as modified, teaches, based on the thickness of the blade, the blade is sent to the hollow grinding machine or the honer grinding machine); and 
performing the first sharpening pass based on the selected grind parameters (Robinson, as modified, teaches the blade is subjected to grinding by either the hollow grinding machine and the honer grinding machine, or just the honer grinding machine depending on the selected grind parameters).  
Regarding claim 14, Robinson, as modified, teaches the claimed invention as rejected above in claim 13. Additionally, Robinson, as modified, teaches wherein the grind parameters include at least one of a type of abrasive of the grind wheels, a rotational speed of the grind wheels, a rate of advance of the grind wheels along the longitudinal direction of the blade (The prior art is not required to teach the previous claim options because the claim recites “at least one of”), or a pitch angle of the grind wheels (Robinson, as modified, may not explicitly teach the grind parameters include a pitch angle of the grind wheels. However, it would have been obvious to a person having ordinary skill in the art that the honer grinding machine and the hollow grinding machine have different pitch angles in order to accomplish either the honer grinding or the hollow grinding (Robinson fig. 4 shows the blade is grinded at different angles). Doing so would allow the device to function as intended and provide hollow grinding and honer grinding).  
Regarding claim 15, Robinson, as modified, teaches the claimed invention as rejected above in claim 14. Additionally, Robinson, as modified, teaches selecting the pair of grind wheels from a plurality of pairs of grind wheels based on the type of abrasive included in the grind parameters (Robinson, as modified, teaches selecting the pair of grind wheels based on if the blade is subjected to the honer grinding machine or the hollow grinding machine. Claim 14, from which claim 15 depends, required “at least one of” the listed grind parameters. Robinson taught the pitch angle of the grind wheels as a grinding parameter. Robinson did not teach a type of abrasive of the grind wheels. Therefore, Robinson, as modified, is not required to teach this claim limitation because Robinson did not teach the type of abrasive of the grind wheels as the grind parameter. Overall, because claim 15 further limits an option of claim 14 which was not required to be taught by the prior art, the prior art is not required to teach the limitation of claim 15).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US PGPUB 20180236623), hereinafter Robinson, in view of Tsukanov et al. (US PGPUB 20200361049), hereinafter Tsukanov, and further in view of Chan et al. (US PGPUB 20180028898), hereinafter Chan, and yet further in view of Vogel et al. (US PGPUB 20170087690), hereinafter Vogel, and Li et al. (CN 110524322), hereinafter Li, and Qian et al. (US PGPUB 20140273749), hereinafter Qian.
Regarding claim 16, Robinson, as modified, teaches the claimed invention as rejected above in claim 13. Robinson, as modified, may not explicitly teach further including using a machine learning model to select the grind parameters.  
However, Qian teaches a wafer processing device including a computing device which can include a microprocessor [0052] and a machine-readable storage media [0141]. Additionally, Qian teaches a dynamic library wherein feedback may be generated to automatically update the processing algorithm [0136]. Further, the flow chart of Qian’s figure 16D illustrates step 1640 in which error is determined for feedback to processing of subsequent substrates. Overall, Qian teaches that using a machine learning module to improve the processing procedures for subsequent workpieces is known. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson, as modified, to incorporate the teachings of Qian to provide including a machine learning model to select the grind parameters. Specifically, Robinson, as modified, teaches a measuring and verification step after grinding to verify the blade is within tolerance. If the blade is out of tolerance, the blade is subjected to additional processing. It would have been obvious to incorporate a machine learning model to select the grind parameters in order to decrease the number of reprocessing cycles. Doing so would allow the grinding process to become more calibrated for subsequent blades so that the blade is less likely to be subjected to reprocessing cycles, which cuts down processing times. 
Conclusion
9. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lyons (US PGPUB 20190126423) teaches a method for automatically resharpening a knife wherein fig. 2 is similar to the disclosed invention. Additionally, Lyons document qualifies as prior art. 
Lane (US Patent 5793493) teaches a system for maintaining the cutting condition of double ground knife blades. Additionally, Lane’s figs. 1a-1c teaches a similar teaching to Tsukanov’s teaching of shape affecting the sharpness level. 
Dovel (US PGPUB 20190084113) teaches a powered sharpener. 
Graves et al. (US PGPUB 20190210177) teaches a robotic hand tool sharpening apparatus similar to the disclosed invention. 
Graff et al. (US Patent 5196800) teaches an apparatus and method for non-contact measurement of the edge sharpness of a knife. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723